


Exhibit 10.32

 

PTC THERAPEUTICS, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

PTC Therapeutics, Inc. (the “Company”) hereby grants the following restricted
stock units pursuant to its 2013 Long-Term Incentive Plan.  The terms and
conditions attached hereto are also a part hereof.

 

Notice of Grant

 

Name of recipient (the “Participant”):

Grant Date:

Number of Restricted Stock Units (“RSUs”) granted:

Vesting Start Date:

 

Vesting Schedule:

 

 

 

 

 

 

All vesting is dependent on the Participant continuing to perform services for
the Company, as provided herein. Vesting may be accelerated in accordance with
the terms of the attached terms and conditions.

 

This grant of RSUs satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

 

 

PTC THERAPEUTICS, INC.

 

 

 

Signature of Participant

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

PTC THERAPEUTICS, INC.

 

Restricted Stock Unit Agreement

Incorporated Terms and Conditions

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.                                      Award of Restricted Stock Units.

 

In consideration of services rendered and to be rendered to the Company, by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Restricted Stock Unit Agreement (this
“Agreement”) and in the Company’s 2013 Long-Term Incentive Plan (the “Plan”), an
award with respect to the number of restricted shares units (the “RSUs”) set
forth in the Notice of Grant that forms part of this Agreement (the “Notice of
Grant”).  Each RSU represents the right to receive one share of common stock,
$0.001 par value per share, of the Company (the “Common Stock”) upon vesting of
the RSU, subject to the terms and conditions set forth herein.

 

2.                                      Vesting.

 

The RSUs shall vest in accordance with the Vesting Schedule set forth in the
Notice of Grant (the “Vesting Schedule”) and, if applicable, Section 4 hereof. 
Upon the vesting of the RSU, the Company will deliver to the Participant, for
each RSU that becomes vested, one share of Common Stock, subject to the payment
of any taxes pursuant to Section 8.  The Common Stock will be delivered to the
Participant as soon as practicable following each vesting date, but in any event
within 30 days of such date.

 

3.                                      Forfeiture of Unvested RSUs Upon
Cessation of Service.

 

Subject to the provisions of Section 4 hereof, in the event that the Participant
ceases to perform services to the Company for any reason or no reason, with or
without Cause (as defined in Section 4(c) hereof), all of the RSUs that are
unvested as of the

 

--------------------------------------------------------------------------------


 

time of such cessation shall be forfeited immediately and automatically to the
Company, without the payment of any consideration to the Participant, effective
as of such cessation.  The Participant shall have no further rights with respect
to the unvested RSUs or any Common Stock that may have been issuable with
respect thereto.  If the Participant provides services to a subsidiary of the
Company, any references in this Agreement to provision of services to the
Company shall instead be deemed to refer to service with such subsidiary.

 

4.                                      Accelerated Vesting upon Cessation of
Services in connection with Corporate Change.

 

(a)                                 In the event that the Participant’s
provision of services to the Company is terminated by the Company without Cause
or by the Participant for Good Reason (as defined in Section 4(d) hereof) within
the period of three (3) months prior to (but only if negotiations relating to
the particular Corporate Change (as defined in Section 4(b) hereof) that occurs
are ongoing at the date of the notice of termination) or twelve (12) months
after a Corporate Change that occurs while the Participant is employed by the
Company (such fifteen-month period, the “Protected Period”), all of the RSUs
that are unvested as of the time of such cessation shall vest immediately prior
to the consummation of such Corporate Change if the cessation occurs during the
first three (3) months of the Protected Period or immediately upon such
cessation, if the cessation occurs during the last twelve (12) months of the
Protected Period.

 

(b)                                 For purposes of this Agreement, “Corporate
Change” shall mean any circumstance in which (i) the Company is not the
surviving entity in any merger, consolidation or other reorganization (or
survives only as a subsidiary or affiliate of an entity other than a previously
wholly-owned subsidiary of the Company); (ii) the Company sells, leases or
exchanges or agrees to sell, lease or exchange all or substantially all of its
assets to any other person or entity (other than a wholly-owned subsidiary of
the Company); (iii) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the U.S. Securities Exchange Act of 1934, as amended
(excluding, for this purpose, the Company or any subsidiary, or any employee
benefit plan of the Company or any subsidiary, or any “group” in which all or
substantially all of its members or its members’ affiliates are individuals or
entities who are or were beneficial owners of the Company’s outstanding shares
prior to the initial public offering, if any, of the Company’s stock), acquires
or gains ownership or control (including, without limitations, powers to vote)
of more than 50% of the outstanding shares of the Company’s voting stock (based
upon voting power); or (iv) as a result of or in connection with a contested
election of directors, the persons who were directors of the Company before such
election shall cease to constitute a majority of the Board of Directors of the
Company.  Notwithstanding the foregoing, a “Corporate Change” shall not occur as
a result of a merger, consolidation, reorganization or restructuring after which
either (1) a majority of the Board of Directors of the controlling entity
consists of persons who were directors of the Company prior to the merger,
consolidation, reorganization or restructuring or (2) the Participant forms part
of an executive management team that consists of substantially the same group of
individuals and the Participant is performing in a similar role, with similar
authority and responsibility (other than changes solely attributable to the
change in ownership structure), to that which existed prior to the
reorganization or restructuring.  Notwithstanding the foregoing, for any
payments or benefits hereunder that are subject to of Section 409A of the
Internal Revenue Code and the Treasury Regulations issued thereunder
(“Section 409A”), the Corporate Change must constitute a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).

 

(c)                                  If the Participant is party to an
employment, consulting or severance agreement with the Company that contains a
definition of “cause” for termination of employment or other relationship,
“Cause” shall have the meaning ascribed to such term in such agreement. 
Otherwise, “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive.  The Participant’s employment
or other relationship shall be considered to have been terminated for Cause if
the Company determines, within 30 days after the Participant’s resignation, that
termination for Cause was warranted.

 

(d)                                 If the Participant is party to an
employment, consulting or severance agreement with the Company that contains a
definition of “good reason” for termination of employment or other relationship,
“Good Reason” shall have the meaning ascribed to such term in such agreement. 
Otherwise, “Good Reason” shall mean any of the following, unless (i) the basis
for such Good Reason is cured within a reasonable period of time (determined in
the light of the cure appropriate to the basis of such Good Reason, but in no
event less than thirty (30) nor more than ninety (90) days) after the Company
receives written notice (which must be received from the Participant within
ninety (90) days of the initial existence of the condition giving rise to such
Good Reason) specifying the basis for such Good Reason or (ii) Participant has
consented to the condition that would otherwise be a basis for Good Reason:

 

(i)                                     An change in the principal location at
which the Participant provides services to the Company to a location more than
fifty (50) miles from the location at which the Participant provided services as
of immediately prior to the

 

--------------------------------------------------------------------------------


 

Corporate Change and/or to a location in New York City (either of), which change
the Company has reasonably determined as of the date hereof, would constitute a
material change in the geographic location at which the Participant provides
services to the Company);

 

(ii)                                  A material adverse change by the Company
in the Participant’s duties, authority or responsibilities which causes the
Participant’s position with the Company to become of materially less
responsibility or authority than the Participant’s position immediately prior to
the Corporate Change.  For purposes of this definition of “Good Reason,” a
“material adverse change” following a Corporate Change shall not include any
diminution in authority, duties or responsibilities that is solely attributable
to the change in the Company’s ownership structure but does not otherwise change
the Participant’s authority, duties or responsibilities (except in a positive
manner) otherwise with respect to the Company’s business;

 

(iii)                               A material reduction in the Participant’s
base compensation (including his or her base salary);

 

(iv)                              A material breach of this Agreement by the
Company which has not been cured within thirty (30) days after written notice
thereof by the Participant; or

 

(v)                                 Failure to obtain the assumption
(assignment) of this Agreement by any successor to the Company.

 

5.                                      Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common Stock to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.

 

6.                                      Rights as a Shareholder.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.

 

7.                                      Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

8.                                      Tax Matters.

 

(a)                                 Acknowledgments; No Section 83(b) Election. 
The Participant acknowledges that he or she is responsible for obtaining the
advice of the Participant’s own tax advisors with respect to the award of RSUs
and the Participant is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents with respect to the tax
consequences relating to the RSUs.  The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the RSUs.  The Participant acknowledges that no election under
Section 83(b) of the Internal Revenue Code, as amended, is available with
respect to RSUs.

 

(b)                                 Withholding.  The Participant acknowledges
and agrees that the Company has the right to deduct from payments of any kind
otherwise due to the Participant any federal, state, local or other taxes of any
kind required by law to be withheld with respect to the vesting of the RSUs.  At
such time as the Participant is not aware of any material nonpublic information
about the Company or the Common Stock, the Participant shall execute the
instructions set forth in Schedule A attached hereto (the “Automatic Sale
Instructions”) as the means of satisfying such tax obligation.  If the
Participant does not execute the Automatic Sale Instructions prior to an
applicable vesting date, then the Participant agrees that if under applicable
law the Participant will owe taxes at such vesting date on the portion of the
Award then vested the Company shall be entitled to immediate payment from the
Participant of the amount of any tax required to be withheld by the Company. 
The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous.

 

(a)                                 Authority of Compensation Committee.  In
making any decisions or taking any actions with respect to the matters covered
by this Agreement, the Compensation Committee shall have all of the authority
and discretion, and shall be subject to all of the protections, provided for in
the Plan.  All decisions and actions by the Compensation Committee with respect
to this Agreement shall be made in the Compensation Committee’s discretion and
shall be final and binding on the Participant.

 

(b)                                 No Right to Continued Service.  The
Participant acknowledges and agrees that, notwithstanding the fact that the
vesting of the RSUs is contingent upon his or her continued service to the
Company, this Agreement does not constitute an express or implied promise of
continued service relationship with the Participant or confer upon the
Participant any rights with respect to a continued service relationship with the
Company.

 

(c)                                  Section 409A.  The RSUs awarded pursuant to
this Agreement are intended to be exempt from or comply with the requirements of
Section 409A.  The delivery of shares of Common Stock on the vesting of the RSUs
may not be accelerated or deferred unless permitted or required by Section 409A.

 

(d)                                 Data Privacy.  The Participant hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
Agreement by and among, as applicable, his or her employer or contracting party
and the Company for the exclusive purpose of implementing, administering and
managing his or her participation in the Plan.

 

The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details of all RSUs awarded, cancelled, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”).  The Participant understands that Personal Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s
country.  The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting his or her local human resources representative.  The Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Personal Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Common Stock
acquired upon vesting of the RSUs or in connection with the Participant’s
execution of the Automatic Sale Instructions and the sale of the Participant’s
Common Stock pursuant to Schedule A.  The Participant understands that Personal
Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan.  The Participant understands that
he or she may, at any time, view Personal Data, request additional information
about the storage and processing of Personal Data, require any necessary
amendments to Personal Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative.  The Participant understands, however, that refusing or
withdrawing his or her consent may affect his or her ability to participate in
the Plan.  For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local human resources representative.  For purposes of this
Section 9(d), if the Participant provides services to a subsidiary of the
Company, any references in this Section 9(d) to the Company shall be deemed to
also refer to such subsidiary.

 

(e)                                  Participant’s Acknowledgements.  The
Participant acknowledges that he or she:  (i) has read this Agreement; (ii) has
been represented in the preparation, negotiation and execution of this Agreement
by legal counsel of the Participant’s own choice or has voluntarily declined to
seek such counsel; (iii) understands the terms and consequences of this
Agreement; and (iv) is fully aware of the legal and binding effect of this
Agreement.

 

(f)                                   Governing Law.  This Agreement shall be
construed, interpreted and enforced in accordance with the internal laws of the
State of Delaware without regard to any applicable conflicts of laws provisions.

 

I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.

 

PARTICIPANT ACCEPTANCE

 

--------------------------------------------------------------------------------
